PER CURIAM
John Volrich was tried for illegal possession of intoxicating liquor. The trial court admitted in evidence a written report purporting to be a chemical analysis of certain wine charged to have been in possession of Volrich.
This ease was originally tried in the court of the Mayor of the Village of Monroe; error was prosecuted to the Butler Common Pleas, which affirmed the judgment of the mayor’s court. Error was again prosecuted to the Court of Appeals which held:
In view of the fact that no opportunity was given Volrich to cross-examine the chemist making the analysis, admission of the report was prejudicial error.
Judgment reversed.